DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a non-final office action in response to Applicant's remarks and amendments filed on 6/30/2021. Claims 1-4 and 6-10 are pending review in this action.
The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.
New grounds of rejection are presented below.
Response to Arguments
Applicant’s arguments regarding claim 7 have been considered but are moot because the arguments do not apply to the reference being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (WO 2014/136553 – IDS) and Kim (US 20070042248).
Regarding claim 1, Ogawa teaches a fuel cell apparatus (fuel cell system 10, Figure 1, Page 11 Line 27), comprising: a fuel cell module (12, Page 12 Lines 2-3) comprising fuel cells (26, Page 12 Lines 23-24) housed in a housing (Figure 4 and Page 15 Lines 16-27 fuel cell module 12 in 110 of casing 24); a plurality of auxiliary machines configured to operate the fuel cell module (Figure 1); an exterior case (casing 24, Figures 2-4, Page 12 Lines 21), shaped as a rectangular prism (Figures 2 and 3), which houses the fuel cell module and the auxiliary machines (Figure 4: 12 and auxiliary machines inside 24); a heat exchanger (38 through an exhaust pipe 88, Page 14 Lines 24-25) configured to carry out heat 
However, Ogawa does teach on Page 24 Lines 14-21 how devices having large volume and weight are provided at lower positions of the fuel cell system 10, thereby lowering the center of gravity of the fuel cell system 10, in order to improve the stability of the installed fuel cell system 10.  Examiner notes that the heat storage tank (water storage tank) of Ogawa is a fluid filled component. Kim teaches a fuel cell system comprising an exterior case (S) including various components including a heat exchange unit (40) which contains a water storage tank (41) wherein including the water storage tank inside the exterior case is an art recognized obvious alternative to placing the water storage tank (41) outside the exterior case (Figures 
Regarding claim 4, modified Ogawa teaches the fuel cell apparatus according to claim 1. Modified Ogawa does not explicitly teach wherein a gravity center of the fuel cell module is located below a level of the gravity center of the fuel cell apparatus. However, Ogawa does teach on Page 24 Lines 14-21 how devices having large volume and weight are provided at lower positions of the fuel cell system 10, thereby lowering the center of gravity of the fuel cell system 10, in order to improve the stability of the installed fuel cell system 10. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fuel cell system of modified Ogawa and make the center of gravity of the fuel cell module be located below a center of gravity of the fuel cell apparatus, in order to improve the stability of the installed fuel cell system 10.
Regarding claim 8, modified Ogawa teaches the fuel cell apparatus according to claim 1, wherein at least one of the auxiliary machines is disposed above the fuel cell module (Figure 4 demonstrates how at least one of the auxiliary machines is disposed above the fuel cell module 12 – see, fuel gas detector 136).
Regarding claim 9, modified Ogawa teaches the fuel cell apparatus according to claim 8, wherein the at least one of the auxiliary machines is an air filter (Figure 1: 62, Page 14 Line 2). Modified Ogawa is silent to the location of the air filter and therefore to it being above the fuel cell module however Ogawa teaches that devices having large weight are provided at lower positions of the fuel cell system 10, thereby lowering the center of gravity of the fuel cell system 10, in order to improve the stability of the installed fuel cell system 10 (Page 24 Lines 14-21).  One of ordinary skill in the art at the time of filing would appreciate that air compared to liquid storage is relatively low weight and would therefore be obvious to arrange above the fuel cell module thereby affording more space below the fuel cell module for heavier components with a reasonable expectation of similar results, i.e. air filter functional to filter air wherein the mere rearrangement of parts has been held to be an obvious matter of design choice (MPEP 2144) barring evidence of criticality or unexpected results.
Regarding claim 10, modified Ogawa teaches the fuel cell apparatus according to claim 8, further comprising: a reformer (34, Page 13 Line 2) configured to reform a raw fuel and produce a fuel gas configured to be supplied to the fuel cell (12) and supplying the fuel gas to the fuel cell stack 28, Page 14 Lines 2-5); and a raw fuel supply line (44, Page 13 Lines 17-18) connecting a raw fuel supply source (13A) and the reformer (Page 13 Lines 17-18), wherein the at least one of the auxiliary machines is an auxiliary machine (48, 50, 52, 54, 56) provided in the raw fuel supply line (Figure 1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa and Kim as applied to claim 1 above and further in view of Fujita (US 20050058880) and Stefener (US 20060088751).
Regarding claim 2, modified Ogawa teaches the fuel cell apparatus according to claim 1. Modified Ogawa does not explicitly teach wherein when the fuel cell apparatus is seen in a plan view 
Fujita teaches a fuel cell apparatus comprising various components (200) wherein the center of gravity of the apparatus is offset from the center in a width direction from the geometrical center (figure 15) wherein it is known in the art to optimize arrangement to improve the overall apparatus (system) stability ([0063]).  Moreover, it was known in the art that power supplies such as a fuel cell apparatus must ensure that the fuel cell device be arranged in the housing in such a way that it guarantees operability for all probably positions of the case (housing) which results from the shape of the housing and center of gravity of the whole device (apparatus) ([0030-31], [0055]). It would have been obvious at the time of filing to positive the gravity center of the apparatus offset from a center in a width direction as taught by Fujita in modified Ogawa to optimize overall physical stability (Fujita: [0063]) and to optimize the configuration to ensure the fuel cell device remains operable in all positions (Stefener: [0030-31], [0055]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (WO 2014/136553 – IDS), as applied to claim 1 above, and further in view of Daniel (US 9,227,781).
Regarding claim 6, modified Ogawa teaches the fuel cell apparatus according to claim 1. Modified Ogawa does not teach wherein a bottom surface area of the heat-storage tank is larger than a top surface area of the heat-storage tank.
Daniel teaches a similar storage system for storing fluids wherein a storage tank has a super elliptical shape (Abstract). Daniel teaches a storage tank having a third power super elliptical horizontal cross-section and a truncated fourth power super elliptical vertical cross-section (Figure 10, Column 12 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the fuel cell apparatus of modified Ogawa and make the heat-storage tank have a larger bottom surface area than a top surface area as taught by Daniel, in order to provide a greater strength to the heat-storage tank.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (WO 2014/136553 – IDS), as applied to claim 1 above, and further in view of Morita (US 2017/0162892).
Regarding claim 7, modified Ogawa teaches the fuel cell apparatus according to claim 1, further comprising: a circulation line (hot water supply pipe 92, Page 15 Line 5) is configured to circulate the heat medium between the heat-storage tank and the heat exchanger (The hot water storage heat exchanger 84 is connected to a hot water supply pipe 92 extending from a hot water tank (hot water supply tank) 91, Page 15 Lines 4-6). Modified Ogawa does not teach wherein the circulation line comprises a heat dissipator configured to cool the heat medium flowing through the heat exchanger, and the heat dissipator is located on a bottom side of the exterior case.
Morita teaches a similar hydrogen generation system including a heat exchange between an exhaust gas and a cooling water (Abstract). Morita teaches a heat dissipator (heat dissipator 20, Figure 5, P 85) configured to cool the heat medium flowing through the heat exchanger (the heat dissipator 20 is a device that reduces the temperature of the cooling water before the cooling water that flows along the cooling-water path 13 reaches the condenser 14, Figure 5, P 85), and the heat dissipator is located on a bottom side of the exterior case (Figure 5 demonstrates the heat dissipator 20 is on a bottom side of the hydrogen generation system 200). Morita further teaches in Paragraph 85 that the heat dissipator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take fuel cell apparatus including a circulation line of modified Ogawa and include a heat dissipator on the circulation line located on a bottom side of the exterior case as taught by Morita, in order to reduce the temperature of the hot water supply tank 91 water that has been heated by exchanging heat with the hot water storage heat exchanger 84 especially in keeping with Ogawa’s desire to keep the center of gravity low and thereby improve stability (page 25, lines 17-17). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Rae whose telephone number is (571)272-9060.  The examiner can normally be reached on Monday-Friday from 8:00-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AR/Examiner, Art Unit 1724                                                                                                                                                                                                          
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724